     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 1 of 9 Page ID #:2722



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     MELISSA MILLS (Cal. Bar No. 248529)
4    GEORGE E. PENCE (Cal. Bar No. 257595)
     Assistant United States Attorney
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0627/2253
          Facsimile: (213) 894-2927
8         Email: Melissa.Mills@usdoj.gov
                  George.Pence@usdoj.gov
9    CHRISTIAN E. FORD (Cal. Bar No. 264564)
     Trial Attorney
10   Counterintelligence and Export Control Section
     National Security Division
11   Department of Justice
          950 Pennsylvania Avenue, NW
12        Washington, DC 20530
          Telephone: (202) 233-2049
13        Email: Christian.Ford@usdoj.gov

14   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
15
                             UNITED STATES DISTRICT COURT
16
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     UNITED STATES OF AMERICA,                No. CR 15-704(A)-SJO
18
                Plaintiff,                    GOVERNMENT’S MOTION TO PRECLUDE
19                                            IMPROPERLY NOTICED AND IRRELEVANT
                      v.                      DEFENSE WITNESS
20
     RAMI NAJM ASAD GHANEM,                   Hearing Date: 10/22/2018
21     aka “Rami Ghanem,”                     Hearing Time: 10:00 a.m.
                                              Location:     Courtroom of the
22              Defendant.                                  HON. S. JAMES OTERO

23

24         Plaintiff United States of America, by and through its counsel
25   of record, the United States Attorney for the Central District of
26   California and undersigned counsel, hereby files its motion to
27   preclude an improperly noticed and irrelevant defense witness.
28
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 2 of 9 Page ID #:2723



1          This motion is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4

5     Dated: October 15, 2018              Respectfully submitted,

6                                          NICOLA T. HANNA
                                           United States Attorney
7
                                           PATRICK R. FITZGERALD
8                                          Assistant United States Attorney
                                           Chief, National Security Division
9

10                                               /s/
                                           MELISSA MILLS
11                                         GEORGE E. PENCE
                                           Assistant United States Attorney
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 3 of 9 Page ID #:2724



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          The government hereby moves to preclude defendant’s public-

4    authority witness, Aref Al Zaben, whom the defendant improperly

5    attempted to notice seven months after the Court-ordered deadline and

6    long after the extensive litigation as to defendant’s noticed public-

7    authority defense was completed.        Apart from the late timing, the

8    witness’s testimony would likely be irrelevant in light of the

9    Court’s determination, after extensive litigation, that defendant

10   would be barred at trial from offering evidence in support of the

11   affirmative defense of public authority.         (CR 265)    Moreover, if any

12   information that defendant intends to offer through the noticed

13   witness —— a Jordanian general with close ties to the U.S. military

14   who previously commanded a military facility constructed and funded

15   by the United States —— were classified, the Classified information

16   Procedures Act (CIPA) imposes obligations on both parties 1 that might

17   conceivably compel a delay of the October 30 trial date.

18   II.   FACTS
19         On January 31, 2018, at the request of both parties and based on

20   considerations relevant to the Classified Information Procedures Act,

21   the Court issued a detailed scheduling order setting forth an

22   interdependent set of deadlines by which defendant must provide

23   notice of intent to pursue a defense of actual or believed public

24   authority pursuant to Rule 12.3, notice of witnesses related to that

25
          1 One of those obligations is the requirement that defendant
26
     provide notice of his intent to disclose classified information
27   pursuant to CIPA Section 5. The Court-ordered deadline to do so has
     long passed, and defendant has provided no notice related to this
28   witness.
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 4 of 9 Page ID #:2725



1    defense, notice of intent to use classified information and other

2    required milestones in this complex case. 2        (CR 132)

3          On February 22, 2018, pursuant to the scheduling order and the

4    agreed-upon deadline, defendant filed a notice pursuant to CIPA

5    Section 5.    (CR 136)    On April 9, 2018, the government filed its

6    response, which specified that based on defendant’s Section 5 notice,

7    the government did not anticipate that pretrial or trial proceedings

8    in this case would involve classified information. (CR 171)            Thus,

9    there have been no further proceedings involving CIPA in this case.

10         On February 23, 2018, pursuant to the scheduling order and the

11   agreed-upon deadline, defendant provided notice of his intent to

12   offer a defense of actual or believed public authority pursuant to

13   Rule 12.3.    (CR 137)    Rule 12.3 required that defendant’s notice

14   specify: 1) the law enforcement agency or federal intelligence agency

15   on whose behalf defendant claimed to have acted, 2) the agency member

16   on whose behalf defendant claimed to have acted, and 3) the time

17   during which defendant claimed to have acted.          Defendant’s notice

18   listed one U.S. agency, namely “Homeland Security ICE,” and one

19   individual, namely a source of information (SOI) used by the

20   government to introduce the undercover agent to defendant, as the

21   “agency member.”     No other U.S. agencies were identified as purported

22   sources of actual or believed public authority for defendant’s

23   criminal violations.      Defendant’s notice also listed a foreign

24   entity, namely “Libyan Defense Ministry/Crisis Operations Management

25   Room,” and agency members as “Prime Minister Khalifa al-Ghawil and

26

27
           2On February 27, 2018, and March 26, 2018, the Court issued
28   modified scheduling orders with changes not directly relevant to the
     instant motion. (CR 134, 148)
                                        2
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 5 of 9 Page ID #:2726



1    members of the Libyan Defense Ministry/Crisis Operations Management

2    Room.”

3          On April 2, 2018, after failing to provide the notice of all

4    witnesses on whom his actual or believed defense of public authority

5    would rely, as required by Rule 12.3 and the Court’s prior order, and

6    after the Court issued a second order again requiring such notice,

7    defendant provided notice of twelve witnesses whose testimony he

8    intended to offer in support of his defense of public authority.                Mr.

9    Al Zaben’s name was not on this list.         In reliance on that mandatory

10   witness list, the government provided its own list of responsive

11   witnesses by the Court-ordered deadline of April 16, 2018.            (CR 172)

12         On April 23, 2018, relying on the required defense notice and

13   witness list and in accordance with the Court’s scheduling order, the

14   government moved to preclude the defendant’s noticed defense of

15   public authority.     (CR 177)    In his opposition to that motion on May

16   14, 2018, defendant articulated two theories of actual or believed

17   public authority: first, that he relied on members of a Libyan

18   faction competing for control of the government of Libya in

19   authorizing him to violate U.S. law; and second, that he relied on

20   purported authority allegedly conveyed by the SOI.           (CR 223)

21   Defendant never mentioned Mr. Al Zaben in his opposition papers or in

22   his argument.    The government filed a reply brief on May 21, 2018.

23   (CR 228)

24         At the hearing on this motion on June 8, 2018, the Court

25   questioned defendant’s counsel at length as to whether defendant had

26   any understanding or belief that the charged conduct was sanctioned

27   by the U.S. government, and whether defendant could identify any

28   source of purported public authority for his violations of U.S. law

                                             3
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 6 of 9 Page ID #:2727



1    other than Khalifa Al Ghawil, then the self-styled prime minister of

2    the Libyan faction to whom defendant endeavored to sell weapons and

3    ammunition.    (CR 268, pp. 31-37)      After the Court specifically

4    directed defense counsel to confer with defendant on the

5    representations being offered on defendant’s behalf and in his

6    presence at the hearing, defense counsel asserted that Mr. Al Ghwail

7    was the only individual on whom defendant had purportedly relied in

8    believing that the charged conduct was sanctioned:

9          COURT:           “Okay. So just to be very specific, who do
                            you precisely contend had the actual
10                          authority to permit Mr. Ghanem to violate
                            U.S. law, allegedly?”
11

12         MR. STEWARD:     “Khalifa Al-Ghawil, the former prime
                            minister of Libya, one of the folks we want
13                          to depose.”

14         COURT:           “Separate and apart from that person, anyone
                            else?”
15

16         MR. STEWARD:     “Mr. Khalifa had the authority so far as my
                            client was concerned, so he didn’t need it
17                          from anybody else.”

18         COURT:           “So are you – can you identify any U.S.
                            official whom you believe or your client
19                          believes had actual authority to permit him
20                          to violate U.S. law?”

21         MR. STEWARD:     “No, Your Honor.”

22   (CR 268, p. 36-37)
23         In a written order dated June 21, 2018, the Court granted the
24   government’s motion to preclude defendant’s noticed public-authority
25   defense.    (CR 265)   Finding that the SOI had no actual authority to
26   sanction defendant’s crimes, the Court held that defendant was
27   precluded from premising an affirmative defense of public authority
28   on his contact with the SOI.       (Id.)    The Court further held that
                                             4
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 7 of 9 Page ID #:2728



1    defendant was precluded as a matter of law from presenting a defense

2    that Libyan individuals gave him public authority to commit the

3    crimes charged.     (Id.)

4          On Friday, September 28, 2018, the Court-ordered deadline for

5    reciprocal disclosure of witness lists, defendant gave notice of his

6    intent to call a single witness, namely, Mr. Al Zaben.            (CR 308)

7    According to open-source media articles, Mr. Al Zaben is a former

8    general in the armed forces of Jordan and the former commander of the

9    King Abdullah Special Operations Training Centre (KASOTC).            KASOTC is

10   a counterterrorism and special-operations training facility that was

11   primarily constructed and funded by the U.S. military and retains

12   close ties with the U.S. military, including routinely hosting

13   training exercises for U.S. special-operations forces and joint

14   trainings with the militaries of other nations. 3

15         On Monday, October 8, 2018, the government sent an e-mail to the

16   defense team requesting an offer of proof as to Mr. Al Zaben’s

17   expected testimony.     The government’s e-mail identified two concerns:

18   1) Mr. Al Zaben did not appear to have any connection to the charged

19   offenses, giving rise to relevancy questions; and 2) given Mr. Al

20   Zaben’s background, certain areas of testimony that he might offer

21   could be reasonably expected to implicate classified information, a

22   possibility that at this late juncture would give rise to potentially

23   delay-inducing obligations on the part of both parties. 4

24
          3 See
25   https://asc.army.mil/docs/pubs/alt/2009/4_OctNovDec/articles/62_King_
     Abdullah_Special_Operations_Training_Center_%28KASOTC%29_Provides_Cap
26   abilities_for_Coalition_Forces_200904.pdf
27        4 Because the notice deadline for public-authority witnesses had
     long passed and the public authority litigation was long-completed,
28   the government did not anticipate that Mr. Al Zaben would be called
     for that purpose.
                                        5
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 8 of 9 Page ID #:2729



1           On Tuesday, October 9, 2018, the defense team replied that it

2    would provide an offer of proof by Thursday, October 11.            On Friday,

3    October 12, 2018, during a meeting with government counsel, the

4    defense team stated that it intended to offer the testimony of Mr. Al

5    Zaben to support a defense of public authority.          The government again

6    requested a detailed offer of proof as to the specific facts to which

7    the proposed witness would testify.         The defense team agreed to

8    gather and provide that information as soon as possible.            Later that

9    day, the government sent a follow-up e-mail reiterating its concerns

10   and asking for the information no later than noon on Monday, October

11   15, 2018.    On the afternoon of Monday, October 15, 2018, the defense

12   team indicated that it had been unable to reach the witness but would

13   continue trying to do so in order to address the concerns raised by

14   the government.

15

16   III. ARGUMENT
17          Rule 12.3 articulates a clear and detailed procedure that must

18   be followed before a defendant may offer any defense of “actual or

19   believed public authority on behalf of a law enforcement agency or

20   federal intelligence agency.”       The Court ordered defendant to provide

21   this notice by February 23, 2018, and notice of his witnesses

22   pursuant to Rule 12.3(a)(4)(A) by March 19, 2018, so that the issue

23   could be fully litigated as required by the law.           Defendant did

24   ultimately provide the required notices, with no reference whatsoever

25   to Mr. Al Zaben.     The parties proceeded to litigate the notice that

26   defendant provided, and the Court ruled on that litigation months

27   ago.    Defendant may not now, in the days before trial, identify a new

28   surprise witness supporting a defense of actual or believed public

                                             6
     Case 2:15-cr-00704-SJO Document 323 Filed 10/15/18 Page 9 of 9 Page ID #:2730



1    authority that was not subject to the robust, required, and now-

2    completed litigation on this issue.

3          Beyond subverting the clear requirements of the Rules, the

4    Court’s orders, and the processes required thereby, defendant’s

5    attempt to call a foreign military official with close ties to

6    American special forces in support of an unexplained and unnoticed

7    defense that defendant believed his violations of U.S. law were

8    sanctioned by the U.S. government 5 could conceivably compel a last-

9    minute and potentially substantial delay in the trial, in the event

10   that Mr. Al Zaben’s testimony might implicate classified

11   information. 6   Defendant’s new public-authority witness should be

12   precluded, and the case should proceed to trial on October 30 as long

13   scheduled.

14   IV.   CONCLUSION
15         For the foregoing reasons, the government respectfully requests

16   that the Court preclude defendant from offering testimony from his

17   improperly noticed and irrelevant public-authority witness.

18

19

20

21

22

23

24
          5 As noted above, the Court has already precluded, as a matter
25   of law, defendant from offering a defense that his violation of U.S.
     law was sanctioned by foreign officials.
26
          6 As defendant has not provided the requested offer of proof,
27   the government cannot seek or offer an informed opinion as to whether
     or not Mr. Zaben’s testimony would implicate classified information.
28   Absent such a proffer, whether Mr. Al Zaben would offer percipient,
     lay testimony or unnoticed expert testimony is unclear.
                                        7
